Citation Nr: 0323829	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  94-05 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of an excision of the left tibial 
sesamoid bone, open reduction and fixation of the third 
metatarsophalangeal joint, and fusion of the distal phalanx 
of the left fourth toe, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a left lateral meniscectomy 
with patellar tendonitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1987.  

The veteran is seeking increased disability ratings for 
service-connected residuals of an excision of the left tibial 
sesamoid bone, open reduction and fixation of the third 
metatarsophalangeal joint, and fusion of the distal phalanx 
of the left fourth toe (hereinafter "left foot disability") 
and for service-connected residuals of a left lateral 
meniscectomy with patellar tendonitis (hereinafter "left 
knee disability").

The issues of entitlement to increased evaluations for the 
service-connected left foot and left knee disabilities, both 
rated at the time as 10 percent disabling, as well an the 
issue of entitlement to a compensable evaluation for service-
connected chronic lumbosacral strain, were remanded by the 
Board of Veterans' Appeals (the Board) to the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO) in September 2001 for additional development, to include 
clarification from the veteran as to whether he wished to 
pursue his appeal as to the issues of entitlement to 
increased evaluations for left foot and left knee 
disabilities; obtaining an orthopedic examination; and the 
issuance of a Statement of the Case as to the issue of 
entitlement to a compensable evaluation for chronic 
lumbosacral strain.  

In June 2002, pursuant to the Board's remand instructions, 
the veteran was requested to inform VA if he intended to 
pursue or withdraw either of the issues noted on the title 
page.  If he intended to withdraw either or both of the 
issues, he was to put the request in writing and submit it to 
VA.  Since no reply was received from the veteran, the issues 
listed on the title page have not been withdrawn and will be 
addressed below.

A February 2003 RO rating decision assigned an increased 
evaluation of 
20 percent for the veteran's left foot disability.  The 
veteran has not expressed satisfaction with the assigned 
disability rating, and the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  The previously assigned 
10 percent rating for the left knee disability was confirmed 
and continued.  
The RO issued a Supplemental Statement of the Case and 
invited additional evidence and argument from the veteran.  
None was received.  The veteran's accredited representative 
submitted a VA Form 646 to the RO on August 19, 2003 and a 
written brief presentation directly to the Board later that 
month. 

The February 2003 rating decision assigned a 10 percent 
disability rating for the service-connected lumbosacral 
strain.  As instructed in the Board's remand, the veteran was 
furnished a Statement of the Case under cover letter dated 
February 11, 2003.  The veteran was informed that he had 60 
days from the date of the Statement of the Case to file an 
appeal and that if no appeal was received by VA within the 60 
days the case would be closed as to the issue of entitlement 
to an increased evaluation for service-connected lumbosacral 
strain.  A timely appeal was not received; accordingly, the 
Board is without jurisdiction to address that issue and it 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a SOC is issued by VA].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected left foot disability is foot 
disability is manifested in general by post-surgical changes, 
loss of motion of several toes, complaints of pain and 
altered gait.  

2.  The medical and other evidence of record indicates that 
the veteran's service-connected left knee disability is 
manifested by subjective complaints of left knee pain and of 
popping, swelling, grinding, and catching, with full range of 
motion and no recent objective evidence of left knee 
pathology.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for service-connected left foot disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5284 (2002).

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected left knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claims and a decision for 
each.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claims in the August 
1989 and February 1994 Statements of the Case and the 
December 2000 and February 2003 Supplemental Statements of 
the Claim.  

Moreover, in June 2002, the Board sent the veteran a letter 
in which he was informed that, to warrant an increased 
evaluation for the disabilities in question, the evidence 
must show an increase in current physical disability.  He was 
informed that VA would obtain any VA medical records or other 
medical treatment records that the veteran told VA about if 
sufficient information was provided but that it was 
ultimately the veteran's responsibility to support his claims 
with appropriate evidence.  The veteran did not submit any 
additional medical evidence.  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are 
multiple VA and private examination and treatment reports on 
file, including the report of a physical examination in 
December 2002.  These will be described below.   

The Board concludes that all available evidence which is 
pertinent to the issues on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issues on appeal.  

Factual background

Because the two disabilities here under consideration involve 
similar anatomical locations and parallel procedural 
histories, the Board will provide a common factual 
background.

Procedural history

Service connection was granted for left foot and left knee 
disabilities in an April 1988 rating decision.  A 10 percent 
evaluation was assigned for the left knee disability, which 
has remained the same to the present.  A noncompensable 
rating was assigned for the left foot.  A July 1989 rating 
decision granted an evaluation of 10 percent for service-
connected left foot disability.  For reasons which were 
expressed in detail in the Board's September 17, 2001 remand, 
the Board has determined that these two issues have remained 
in appellate status since the veteran filed an August 1989 
substantive appeal as to the initial disability ratings 
assigned.  See the Board's September 2001 remand, pages 2-3.

A December 2000 rating decision granted a 30 percent 
evaluation for the left foot disability effective January 6, 
1992, a temporary total disability evaluation under 38 C.F.R. 
§ 4.30 from March 16, 1992 through July 31, 1992, a 30 
percent evaluation from August 1, 1992 through April 28, 1994 
and a 10 percent evaluation beginning April 29, 1994.  The 
February 2003 RO rating decision granted a 20 percent 
evaluation for the service-connected left foot disability.  



Medical history

The veteran's service medical records reveal that he 
underwent excision of a fractured left tibial sesamoid in 
February 1984.  He underwent an arthroscopy, patellar 
chondroplasty, plicectomy, and lateral retinacular release of 
the left knee in March 1986.  Traumatic neuroma of the left 
foot was diagnosed in May 1986.  He underwent left knee 
arthroscopy with partial lateral meniscectomy and open 
patellar debridement in January 1987.  According to the 
veteran's July 1987 separation medical examination report, he 
had bilateral patellofemoral syndrome.  Patellar tendonitis 
was diagnosed in August 1987.  X-rays of the left foot and 
knee in December 1987 were normal. 

The assessments on VA orthopedic examination in January 1988 
included extensor mechanism malalignment of the left knee, 
patellar tendonitis of the left knee, and status post medial 
sesamoidectomy of the left foot with continued pain in the 
metatarsophalangeal joint.  Motion of the knee was to 120 
degrees; motion of the left foot included 20 degrees of 
dorsiflexion and 15 degrees of plantar flexion.

According to a March 1989 medical report from P.S.R., M.D., 
an orthopedic surgeon, the veteran complained of pain in the 
left foot and left knee.  Physical examination of the left 
foot revealed tenderness.  The veteran was noted to walk with 
his foot slightly supinated on the left.  There was good 
range of motion of the left knee with slight ligamentous 
laxity of the of the medial collateral ligament.  Slight 
tenderness was also noted.  X-rays of the left foot showed 
calcification between the second and third metatarsal heads.

The veteran continued to complain of left foot and left knee 
pain on VA examination in June 1989.  Physical examination 
revealed a normal gait.  He had normal strength in the knees 
and normal range of motion and strength for dorsiflexion and 
plantar flexion of all toes bilaterally.  The orthopedic 
diagnoses included Morton's Neuroma of the left foot and 
sesamoiditis of the left big toe. 

According to a private arthrogram of the left knee in July 
1990, the veteran had a Baker's cyst and mild degenerative 
arthritic changes of the medial joint space compartment.  The 
diagnoses on VA outpatient records dated in July 1990 were 
post surgical knee and foot pain.  VA X-rays later in July 
1990 did not show any left knee abnormality; X-rays of the 
left foot revealed a non-united fracture of the proximal 
phalanx of the small toe.

The veteran complained on VA examination in July 1991 of 
chronic pain in his left foot and knee.  He had a left-sided 
limp and tenderness over the tibial sesamoid on the left.  
The diagnoses were status post excision of the left sesamoid 
and status post left lateral meniscectomy and repair of the 
patellar ligament.

A private MRI of the left knee in August 1991 was considered 
unremarkable, without evidence for a meniscal tear or bony 
abnormality.  

According to a November 1991 statement from DR. P.S.R., the 
veteran had developed a palpable and radiologically proven 
dorsal subluxation of the metatarsal phalangeal joint of the 
third toe, with pain locally in the area of the dorsum of the 
foot and painful prominence of the third metatarsal head on 
the plantar surface.  Dr. R. injected the area with Depo-
Medrol and Marcaine to try to relieve some of the local 
symptoms on a temporary basis.  

The veteran was hospitalized at a VA hospital in March 1992 
for left foot surgery, including a bunionectomy.  The veteran 
was hospitalized at a VA hospital from June to July 1992 for 
removal of a foreign body from the left foot.

VA outpatient records from February to August 1993 reveal 
continued left foot and knee problems.  Examination in August 
1993 revealed full range of motion with slight instability; 
X-rays of the left knee were noted to show soft tissue 
swelling at the anterior aspect and mild osteoarthritic 
change.

A fee basis orthopedic examination for compensation purposes 
was conducted in October 2000.  The veteran complained of 
repeated surgeries on the left foot with diminished range of 
motion of the toes.  He said that he felt as if the second, 
third, and fourth toes were walking on marbles.  He had a 
burning sensation and phantom pains in the left knee and hip.  
It was noted that the veteran walked normally.  There was 
curling of the fourth toe; there was diminished sensation in 
the third toe, which did not touch the ground.  He rose on 
his heels and toes normally.  There was no abnormal shoe wear 
and no vascular changes.  X-rays of the left foot showed 
operative changes of the first and second metatarsals and the 
second metatarsophalangeal joint; also seen was an 
abnormality at the base of the proximal phalanx of the left 
third toe, which was thought to represent a fracture line, as 
well as multiple calcifications and postoperative changes of 
the proximal phalanx of the fourth toe.  The examiner's 
impressions were chronic left foot pain as a result of 
postoperative changes to the first and second metatarsals, 
the second metatarsophalangeal joint of the left foot.  It 
was noted that the veteran was unable to work during the 
period of surgery and convalescence because of an inability 
to ambulate.  

It was noted on a fee basis orthopedic examination for 
compensation purposes conducted in December 2002 that the 
veteran complained of diminished range of motion of the left 
toes; that his second, third, and fourth toes felt like he 
was walking on marbles, and of a burning sensation and 
phantom pains in the left knee and left hip.  Physical 
examination of the left foot revealed atrophy of the left 
calf, no movement of the second toe, a flaccid third toe, no 
movement of the third toe on ambulation; and an inability to 
rise on his toes.  The veteran ambulated on the side of his 
left foot, with evidence of abnormal shoe wear.  He 
complained of left knee pain and of popping, swelling, 
grinding, and catching.  Examination of the left knee did not 
show any bony tenderness, deformity, discoloration, or soft 
tissue swelling.  Flexion was from 0-140 degrees with 
crepitance on full extension.  The impressions were inferior 
patella tendonitis of the left knee, remote; bucket handle 
tear, medial meniscus, status post surgical meniscectomy in 
1988, remote; chronic left knee pain secondary to gait 
abnormality; and chronic left foot pain as a result of 
postoperative changes to the first and second metatarsals, 
the second metatarsophalangeal joint of the left foot.

X-rays were also taken in December 2002.  X-rays of the left 
knee did not show any bone or joint abnormality.  X-rays of 
the left foot revealed evidence of a bunionectomy, a staple 
in the head of the first metatarsal bone, a medullary screw 
near the proximal shaft of the first metatarsal bone, fusion 
of the second proximal interphalangeal joint and a pin 
through the head of the second metatarsal, mild degenerative 
changes of the second metatarsophalangeal joint, the 
suggestion of fusion of the third proximal interphalangeal 
joint, degenerative changes of the third metatarsophalangeal 
joint, and a slight deformity of the head of the proximal 
phalanx of the fourth toe.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

As discussed in the September 2001 Board remand, this case 
involves the veteran's appeal of the initial assignment of 
disability ratings in April 1988.  In Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.




CONTINUED ON NEXT PAGE



1.  Entitlement to an increased disability rating for 
service-connected residuals of an excision of the left tibial 
sesamoid bone, open reduction and fixation of the third 
metatarsophalangeal joint, and fusion of the distal phalanx 
of the left fourth toe, currently evaluated as 20 percent 
disabling.

The veteran is seeking a disability rating higher than the 
currently assigned 20 percent for his service-connected left 
foot disability.  The medical evidence, which has been 
reviewed by the Board and has been described above, 
demonstrates that the foot disability is manifested in 
general by post-surgical changes, loss of motion of several 
toes, complaints of pain and altered gait.

Specific schedular criteria

The veteran is currently assigned a 20 percent evaluation for 
his service-connected left foot disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 [foot injuries].  

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate disability, a 20 percent disability rating is 
assigned for moderately severe disability and a 30 percent is 
assigned for severe disability.  A 40 percent rating is 
assigned when the evidence establishes a foot injury with 
actual loss of the use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002).

Words such as "moderate", "moderately severe", and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  
38 C.F.R. § 4.6 (2002).



Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board finds that the veteran's service-connected left 
foot disability is most appropriately evaluated under 
Diagnostic Code 5284 for residuals of a foot injury based on 
the medical evidence on file.  The foot surgery residuals 
present in this case, involving deformity, pain and loss of 
movement of the toes, appear to be congruent with residuals 
of a foot injury.  See 38 C.F.R. § 4.20 (2002) [when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease to injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous].  The Board 
observes that the remaining foot codes which provide ratings 
of 20 percent or greater involve certain pathology, such as 
flat foot, weak foot, claw foot or malunion or nonunion of 
the tarsal or metatarsal bones, which is not present in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 
(2002).

Schedular rating

The veteran is seeking a disability rating in excess of the 
currently assigned 20 percent for his service-connected left 
foot disability.  As discussed above, the disability is rated 
20 percent disabling under Diagnostic Code 5284, which is 
indicative of moderately severe disability.  In order for a 
30 percent rating to be assigned for the disability, there 
would need to be evidence of severe impairment of the foot 
under Diagnostic Code 5284.    

Although the veteran has had left foot pain for many years, 
the evidence of record reveals that the veteran's left foot 
disability appears to have increased in severity, based upon 
the findings on VA examination in December 2002.  On 
examination in October 2000, the veteran walked normally, 
without abnormal shoe wear, and was able to raise on his 
toes.  In contrast, in December 2002, he had an abnormal 
gait, with evidence of abnormal shoe wear, and was unable to 
rise on his toes.  X-rays of the left foot in December 2002 
show abnormalities of four of the five toes, including 
fusions and degenerative changes.  

The Board concludes that the above medical evidence shows 
that the veteran's left foot symptomatology, which 
encompasses physical changes, pain and functional loss, more 
nearly approximates the criteria for an evaluation of 30 
percent, indicative of severe residuals of a foot injury.  
See 38 C.F.R. § 4.7 (2002).  Consequently, an evaluation of 
30 percent is warranted for service-connected left foot 
disability.

An evaluation in excess of 30 percent is not warranted for 
the veteran's service-connected left foot disability because 
the medical evidence does not show loss of use of the foot, 
which is required for a 40 percent evaluation under 
Diagnostic Code 5284.  The veteran in fact is able to walk on 
the foot, although as noted above his gait is abnormal.  The 
veteran himself does not appear to contend that he cannot use 
the left foot.

DeLuca considerations

Because the disability rating for the veteran's service-
connected left foot disability is rated under a code that can 
include limitation of motion, the Board has given thought to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, which have been 
discussed above.  See also DeLuca, supra.  

In this case, however, the veteran will now receive the 
maximum schedular evaluation, 30 percent, under Diagnostic 
Code 5284 (absent loss of use of the foot).  In Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available, it is not necessary to consider whether 38 
C.F.R. § 4.40 and 4.45 are applicable.

Fenderson considerations

Based on the above medical findings, and as discussed above, 
the evidence indicates increased functional impairment that 
warrants a 30 percent evaluation for the veteran's service-
connected left foot disability effective December 30, 2002, 
the date of the VA examination which shows increased left 
foot pathology.  Since examinations prior to March 1992 or 
beginning in April 1994, including the examination in October 
2000, do not show significant left foot disability, including 
such symptoms as abnormal gait and atrophy of the calf, the 
Board concludes that there is a lack of evidence of 
symptomatology warranting a 30 percent evaluation prior to 
December 2002, other than during the times that an evaluation 
of 30 percent or more has been previously assigned.  

The Board notes that the RO has awarded various disability 
ratings for the veteran's service-connected left foot 
disability prior to December 30, 2002.  The Board has 
reviewed the ratings assigned by the RO prior to December 30, 
2002 and agrees with the analysis of the RO as to the 
assigned effective dates.

In summary, based on the evidence of record, the Board 
believes that a 30 percent disability rating should be 
assigned effective December 30, 2002.  The benefit sought on 
appeal is allowed to that extent.  The matter of the 
assignment of an extraschedular rating for the service-
connected left foot disability will be addressed below.




CONTINUED ON NEXT PAGE



2.  Entitlement to an increased disability rating for 
service-connected residuals of a left lateral meniscectomy 
with patellar tendonitis, currently evaluated as 10 percent 
disabling.

The veteran is seeking a disability rating in excess of the 
currently assigned 10 percent for his service-connected left 
knee disability.  The medical evidence, which has been 
reviewed by the Board and has been described above, 
demonstrates that the service-connected knee disability is 
manifested by subjective complaints of left knee pain and of 
popping, swelling, grinding, and catching, with full range of 
motion and no recent objective evidence of left knee 
pathology.

Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected left knee disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 [impairment of the knee].  

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
such as involving recurrent subluxation or lateral 
instability. A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

As noted above, when the specific rating involves words such 
as "slight", "moderate" and "severe" the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2002).

Other diagnostic codes are potentially applicable.  
Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 
0 percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2002).  Limitation of 
extension of the leg is rated 50 percent at 45 degrees; 40 
percent at 30 degrees; 30 percent at 20 degrees; 20 percent 
at 15 degrees; 10 percent at 10 degrees; and noncompensable 
at 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2002).  See also 38 C.F.R. § 4.71, Plate II, which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.  

Analysis

Assignment of diagnostic code

After a review of the evidence pertaining to the veteran's 
service-connected left knee disability, the Board has 
determined that the most appropriate diagnostic code is the 
current code, Diagnostic Code 5257, because there was a 
notation of instability in August 1993 and the veteran's 
current complaints involve popping, grinding, and catching.  

Range of motion of the left knee was full, from 0-140 
degrees, on examination in December 2002.  See 38 C.F.R. 
§ 4.71, Plate II.  This finding is consistent with the 
previous medical history.  Consideration under either 
Diagnostic Code 5260 or 5261based on for loss of motion of 
the left lower extremity therefore would not avail the 
veteran, because an increased evaluation obviously would not 
be warranted in the absence of any loss of motion.    

The remaining knee codes involve ankylosis, cartilage 
pathology, impairment of the tibia or fibula, and genu 
recurvatum, which have not been medically demonstrated to be 
present in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 and 5258-5263 (2002).

Schedular rating

The veteran is seeking a disability rating in excess of the 
currently assigned 10 percent for his service-connected left 
knee disability.  The disability is rated 10 percent 
disabling under Diagnostic Code 5257, which is indicative of 
slight knee disability.  In order for a 20 percent rating to 
be assigned for the disability, there would need to be 
evidence of moderate impairment of the knee due to recurrent 
subluxation or lateral instability. 

Although as indicated above the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc." 
Webster's New World Dictionary, Third College Edition (1988), 
871.

The medical evidence on file indicates that the veteran has 
complained of left knee problems for many years.  Slight 
ligamentous laxity of the medial collateral ligament was 
reported by Dr. R. in March 1989 and instability of the knee 
was noted in August 1993.  However, there are few complaints 
pertaining to the left knee between August 1993 and December 
2002.  Significantly, when the veteran was examined by VA in 
December 2002, there was no left knee tenderness, deformity, 
discoloration, or soft tissue swelling.  There thus is no 
medical evidence on file of more than slight recurrent 
subluxation or lateral instability of the left knee.  
Consequently, a schedular rating in excess of 10 percent is 
not warranted for left knee disability under Diagnostic Code 
5257. 

Esteban considerations

The Board must also address the question as to whether the 
veteran has arthritis of the left knee.  Arthritis of the 
knee could potentially warrant a separate compensable 
evaluation under VAOPGCPREC 23-97 [a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability] and 
VAOPGCPREC 9-98 [if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X- ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. 
§ 4.59].  See also 38 C.F.R. § 4.25 (2002); Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) [separate disabilities arising 
from a single disease entity are to be rated separately].  

Mild arthritis was reported on a July 1990 arthrogram and on 
X-rays of the left knee in August 1993.  However, there was 
no joint or bone abnormality of the left knee found on X-rays 
taken later in July 1990, on an MRI in August 1991, or on X-
rays dated in December 2002.  Because evidence from the early 
1990s as to the existence of left knee arthritis was 
conflicting and inconclusive, and because the most recent X-
ray evidence does not show any left knee arthritis, the Board 
concludes that the preponderance of the evidence supports a 
finding that the veteran does not have arthritis of the left 
knee.  Moreover, as discussed above there is no objective 
evidence of limitation of motion of the knee.  Even if mild 
arthritis is present (and as discussed immediately above the 
Board does not believe that such is the case), additional 
disability due to such arthritis is not present.  
Consequently, a separate rating for both instability and 
arthritis of the knee is not warranted.

DeLuca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5257, the provisions of 38 C.F.R.  §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Fenderson considerations

After a careful review of the medical evidence, which has 
been described in some detail above, the Board finds that the 
medical reports over the years lead to the conclusion that 
the left knee disability has been essentially unchanged, with 
no evidence of more than slight left knee instability at any 
time since service.  Accordingly, staged ratings are not for 
application.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the 
February 1994 Statement of the Case and the December 2000 and 
February 2003 Supplemental Statements of the Case, the RO 
concluded that an extraschedular evaluation was not 
warranted.  Consequently, the Board must address the 
possibility of the assignment of extraschedular ratings for 
the two disabilities for which increased ratings are at 
issue.      

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no indication that the veteran has been frequently 
hospitalized for his left foot or left knee disabilities.  
The most recent hospitalization for the left foot disability 
was in 1992, and it does not appear that the veteran has been 
hospitalized for the left knee disability.  

There is also a lack of evidence that the service-connected 
left foot and left knee disabilities present an unusual or 
exceptional disability picture resulting in marked 
interference with employment.  The veteran has described the 
manifestations of his two service-connected disabilities, 
which include pain and altered gait.  The Board does not 
doubt the veteran's statements.  However, examination in 
December 2002 showed full range of motion of the left knee 
and the ability to ambulate on the left foot despite the 
abnormal gait and other left foot symptomatology.  The 
currently assigned disability evaluations, including the 
increased rating assigned above, specifically contemplate 
foot and knee symptomatology which limits the veteran's 
industrial capacity to a degree of 30 and 10 percent, 
respectively.  See 38 C.F.R. § 3.321(b), 4.1; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has identified no 
symptomatology referable to either disability which would 
allow for the assignment of additional disability ratings.  
Accordingly, the Board has concluded that referral of these 
issues for consideration of extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A disability rating of 30 percent for the service-connected 
left foot disability is granted beginning December 30, 2002, 
subject to controlling regulations applicable to the payment 
of monetary benefits

A disability rating in excess of the currently assigned 10 
percent for the service-connected left knee disability is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

